Petitioner, William M. Mayfield, has filed a petition for writ of habeas corpus, seeking his *Page 159 
release from the State Penitentiary, at McAlester. He was convicted in the district court of Canadian county of the crime of attempting to obtain money by false pretense, and sentenced to serve a term of three years in the State Penitentiary.
No appeal was filed by petitioner. We have carefully examined the petition, together with the letters written by petitioner, and other exhibits attached to his petition. It is an attempt to have this court review by habeas corpus the facts surrounding the trial of petitioner. There is nothing in the petition which raises any question of law, or which in any way reveals that the judgment and sentence of the district court of Canadian county is void, or that that court did not have jurisdiction of the person and the subject matter. No transcript of the record, or of the evidence appears in the record.
For the reason above stated, we are of the opinion that the demurrer to the petition filed by the Attorney General should be sustained, and the petition for habeas corpus denied. It is so ordered.